—Judgment, Supreme Court, New York County (Jerome Hornblass, J., at Mapp hearing; Harold Beeler, J., at plea and sentence), rendered November 9, 1994, convicting defendant of criminal possession of a weapon in the third degree, and sentencing him, as a persistent violent felony offender, to a term of 7 years to life, unanimously affirmed.
Defendant’s suppression motion was properly denied. The police had reasonable suspicion to stop the car in which defendant was a passenger. About an hour after the police had heard a report of shots fired and received information from an *168unidentified civilian informant during a face-to-face encounter that a man had been abducted at gunpoint by four male blacks driving a black, four-door Honda with tinted windows and star chrome wheel covers, the police observed a vehicle matching the description in the vicinity of the specified location. Shortly thereafter, the vehicle twice circled the block, fled from the scene immediately after a man who was speaking to the occupants of the car observed the marked police car, and continued through a red light. The totality of these circumstances justified pursuit by the police (see, People v Green, 35 NY2d 193; People v Bruce, 78 AD2d 169, lv denied 52 NY2d 1074). We have considered defendant’s remaining contentions and find them to be without merit. Concur — Milonas, J. P., Nardelli, Wallach and Saxe, JJ.